 



Exhibit 10.131
AMR CORPORATION
1998 LONG TERM INCENTIVE PLAN, AS AMENDED
     SECTION 1. Purpose, Definitions.
     The purpose of the AMR Corporation 1998 Long Term Incentive Plan, as
amended (the “Plan”) is to enable AMR Corporation (the “Company”) to attract,
retain and reward key employees of the Company and its Subsidiaries and
Affiliates, and strengthen the mutuality of interests between such key employees
and the Company’s shareholders, by offering such key employees performance-
based stock incentives and/or other equity interests or equity-based incentives
in the Company, as well as performance-based incentives payable in cash.
     For purposes of the Plan, the following terms shall be defined as set forth
below:
     (a) “Affiliate” means any entity other than the Company and its
Subsidiaries that is designated by the Board as a participating employer under
the Plan, provided that the Company directly or indirectly owns at least twenty
percent (20%) of the combined voting power of all classes of stock of such
entity or at least twenty percent (20%) of the ownership interests in such
entity.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Book Value” means, as of any given date, on a per share basis (i) the
Stockholders’ Equity in the Company as of the end of the immediately preceding
fiscal year as reflected in the Company’s audited consolidated balance sheet,
subject to such adjustments as the Committee shall specify, divided by (ii) the
number of then outstanding shares of Stock as of such year-end date (as adjusted
by the Committee for subsequent events).
     (d) “Cause” means a felony conviction of a participant or the failure of a
participant to contest prosecution for a felony, or a participant’s willful
misconduct or dishonesty, any of which is directly and materially harmful to the
business or reputation of the Company or any Subsidiary or Affiliate.
     (e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
     (f) “Committee” means the Committee referred to in Section 2 of the Plan.
If at any time no Committee shall be in office, then the functions of the
Committee specified in the Plan shall be exercised by the Board.
     (g) “Company” means AMR Corporation, a corporation organized under the laws
of the State of Delaware, or any successor corporation.
     (h) “Deferred Stock” means the right to receive Stock at the end of a
specified deferral period pursuant to Section 8.

 



--------------------------------------------------------------------------------



 



     (i) “Disability” means disability as determined under procedures
established by the Committee for purposes of this Plan.
     (j) “Early Retirement” means retirement, with the express consent for
purposes of this Plan of the Company at or before the time of such retirement,
from active employment with the Company and any Subsidiary or Affiliate.
     (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.
     (l) “Fair Market Value” means, as of any given date, unless otherwise
determined by the Committee in good faith, the mean between the highest and
lowest quoted selling price, regular way, of the Stock on the New York Stock
Exchange or, if no such sale of Stock occurs on the New York Stock Exchange on
such date, the fair market value of the Stock as determined by the Committee in
good faith; provided, that, for Stock Options, Stock Appreciations Rights,
Deferred Stock, Restricted Stock, Stock Purchase Rights, Performance Related
Awards and Other Stock Based Awards granted or exercised on or after
November 16, 2006, fair market value means, unless otherwise determined by the
Committee in good faith, the last sale price of the Stock on the New York Stock
Exchange at the time of such grant or exercise, as applicable or, if no such
sale of Stock occurs on the New York Stock Exchange on such date or the prior
business day, the fair market value of the Stock as determined by the Committee
in good faith.
     (m) “Incentive Stock Option” means any Stock Option intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code.
     (n) “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.
     (o) “Normal Retirement” means retirement from active employment with the
Company and any Subsidiary or Affiliate pursuant to the applicable retirement
provisions of the applicable pension plan of such entity.
     (p) “Other Stock Based Award” means an award under Section 10 below that is
valued in whole or in part by reference to, or is otherwise based on, Stock.
     (q) “Performance Related Awards” means an award made pursuant to Section 11
of Restricted Stock or Deferred Stock or Other Stock Based Awards upon the
determination by the Committee that performance objectives established by the
Committee have been attained, in whole or in part.
     (r) “Plan” means this AMR Corporation 1998 Long Term Incentive Plan, as it
may be amended from time to time.
     (s) “Restricted Stock” means shares of Stock that are subject to
restrictions under Section 7 below.
Amended and Restated 1998 LTIP (as of November 15, 2006)

2



--------------------------------------------------------------------------------



 



     (t) “Retirement” means Normal or Early Retirement.
     (u) “Stock” means the Common Stock, $1.00 par value per share, of the
Company.
     (v) “Stock Appreciation Right” means the right pursuant to an award granted
under Section 6 below which entitles the grantee to receive, upon the exercise
thereof in whole or in part, an amount in shares of Stock equal in value to the
excess of the Fair Market Value (at the time of exercise) of one share of Stock
over the base price per share specified with respect to the Stock Appreciation
Right, multiplied by the number of shares in respect of which the Stock
Appreciation Right shall have been exercised. The number of shares to be issued
shall be calculated on the basis of the Fair Market Value of the shares at the
time of exercise, with any fractional share being payable in cash based on the
Fair Market Value at the time of exercise. Notwithstanding the foregoing, the
Committee may elect, at any time and from time to time, in lieu of issuing all
or any portion of the shares of Stock otherwise issuable upon any exercise of
any such Stock Appreciation Right, to pay the grantee an amount in cash or other
marketable property of a value equivalent to the aggregate Fair Market Value at
the time of exercise of the number of shares of Stock that the Committee is
electing to settle in cash or other marketable property.
     (w) “Stock Option” or “Option” means any option to purchase shares of Stock
(including Restricted Stock and Deferred Stock, if the Committee so determines)
granted pursuant to Section 5 below.
     (x) “Stock Purchase Right” means the right to purchase Stock pursuant to
Section 9.
     (y) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.
     In addition, the terms “LTIP Awards,” “Performance Criteria”, “Change in
Control,” “Potential Change in Control” and “Change in Control Price” shall have
the meanings set forth, respectively, in Sections 2, 11(a), 12(b), (c) and
(d) below.
     SECTION 2. Administration.
     The Plan shall be administered by a committee of not less than two members
of the Board, who shall be appointed by, and serve at the pleasure of, the
Board. In selecting the members of the Committee, the Board shall take into
account the requirements for the members of the Committee to be treated as
“Outside Directors” within the meaning of Section 162(m) of the Code and
“Non-Employee Directors” for purposes of Rule 16b-3, as promulgated under
Section 16 of the Exchange Act. The functions of the Committee specified in the
Plan shall be exercised by the Board, if and to the extent that no Committee
exists which has the authority to so administer the Plan, or to the extent that
the Committee is not comprised solely of
Amended and Restated 1998 LTIP (as of November 15, 2006)

3



--------------------------------------------------------------------------------



 



Non-Employee Directors for purposes of Rule 16b-3, as promulgated under
Section 16 of the Exchange Act.
     The Committee shall have full authority to grant, pursuant to the terms of
the Plan, to officers and other key employees eligible under Section 4:
(i) Stock Options and Incentive Stock Options; (ii) Stock Appreciation Rights;
(iii) Restricted Stock; (iv) Deferred Stock; (v) Stock Purchase Rights;
(vi) Other Stock Based Awards; and/or (vii) Performance Related Awards
(collectively, the “LTIP Awards”).
     In particular the Committee shall have the authority:
     (a) to select the officers and other key employees of the Company and its
Subsidiaries and Affiliates to whom LTIP Awards may from time to time be granted
hereunder;
     (b) to determine whether and to what extent LTIP Awards, or any combination
thereof, are to be granted hereunder to one or more eligible employees;
     (c) subject to the provisions of Sections 3, 5 and 11, to determine the
number of shares to be covered by each such award granted hereunder;
     (d) to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder (including, but not limited to, the
share price and any restriction or limitation, or any vesting acceleration or
waiver of forfeiture restrictions regarding any Stock Option or other award
and/or the shares of Stock relating thereto, based in each case on such factors
as the Committee shall determine in its sole discretion);
     (e) to determine whether, to what extent and under what circumstances a
Stock Option may be settled in cash, Restricted Stock and/or Deferred Stock
under Section 5(k) or 5(1), as applicable, instead of Stock;
     (f) to determine whether, to what extent and under what circumstances an
award of Restricted Stock or Deferred Stock may be settled in cash;
     (g) to determine whether, to what extent and under what circumstances
Option grants and/or other awards under the Plan and/or other cash awards made
by the Company are to be made, and operate, on a tandem basis vis-a-vis other
awards under the Plan and/or cash awards made outside of the Plan, or on an
additive basis;
     (h) to determine whether, to what extent and under what circumstances Stock
and other amounts payable with respect to an award under this Plan shall be
deferred either automatically or at the election of the participant (including
providing for and determining the amount (if any) of any deemed earnings on any
deferred amount during any deferral period);
Amended and Restated 1998 LTIP (as of November 15, 2006)

4



--------------------------------------------------------------------------------



 



     (i) to determine the terms and restrictions applicable to Stock Purchase
Rights and the Stock purchased by exercising such Rights;
     (j) with respect to an award of Restricted Stock, to determine whether the
right to vote will be granted with such award and/or whether any dividends
declared with respect to such award will be paid in cash, additional Restricted
Stock, Deferred Stock, Other Stock Based Awards, or not at all;
     (k) with respect to an award of Deferred Stock, to determine whether any
dividends declared with respect to such award will be paid in cash, Restricted
Stock, additional Deferred Stock, Other Stock Based Awards, or not at all; and
     (l) to determine the terms and conditions pursuant to which an LTIP Award
may vest on a pro rata basis or be terminated.
     The Committee shall have the authority: to adopt, alter and repeal such
rules, guidelines and practices governing the Plan as it shall, from time to
time, deem advisable; to interpret the terms and provisions of the Plan and any
award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan.
     The Committee may appoint in writing such person or persons as it may deem
necessary or desirable to carry out any of the duties and responsibilities of
the Committee hereunder and may delegate to such person or persons in writing
such duties, and confer upon such person or persons in writing, such powers,
discretionary or otherwise, as the Committee may deem appropriate. Without
limiting the generality of the foregoing, the Committee may authorize from time
to time the Chief Executive Officer and/or another officer or officers of the
Company or its Subsidiaries or Affiliates or a subcommittee of members of the
Committee to grant awards under this Plan to officers and other key employees of
the Company or its Subsidiaries or Affiliates authorized or approved by the
Committee (including grants of individual awards to officers and other key
employees authorized or approved by the Committee in a pool of awards for a
group of officers and/or other key employees), subject to any conditions or
limitations as the Committee may establish; provided that all awards to
executive officers of the Company shall be approved by the Committee, or a
subcommittee thereof.
     All decisions made by the Committee pursuant to the provisions of the Plan
shall be made in the Committee’s sole discretion and shall be final and binding
on all persons, including the Company and Plan participants.
     SECTION 3. Stock Subject to Plan.
     The total number of shares of Stock reserved and available for distribution
under the Plan shall be 5,000,000 shares, plus any shares remaining available
for issuance under the 1988 Long Term Incentive Plan, as amended, as of the
Effective Date hereof. Such shares may consist, in whole or in part, of
authorized and unissued shares or treasury shares.
Amended and Restated 1998 LTIP (as of November 15, 2006)

5



--------------------------------------------------------------------------------



 



     Subject to Section 6(b)(iv) below, if any shares of Stock that have been
optioned cease to be subject to a Stock Option, or if any such shares of Stock
that are subject to any Restricted Stock or Deferred Stock award, Stock Purchase
Right, Other Stock Based Award or Performance Related Award granted hereunder or
granted under the 1988 Long Term Incentive Plan, as amended, are forfeited or
any such award otherwise terminates without a payment being made to the
participant in the form of Stock or cash equivalent value, such shares shall
again be available for distribution in connection with future awards under the
Plan.
     In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split or other change in corporate
structure affecting the Stock, such substitution or adjustment shall be made in
the aggregate number of shares reserved for issuance under the Plan, in the
number and option price of shares subject to outstanding Options granted under
the Plan, in the number and purchase price of shares subject to outstanding
Stock Purchase Rights under the Plan, and in the number of shares subject to
other outstanding awards granted under the Plan as may be determined to be
appropriate by the Committee, in its sole discretion, provided that the number
of shares subject to any award shall always be a whole number. Such adjusted
option price shall also be used to determine the amount payable by the Company
upon the exercise of any Stock Appreciation Right associated with any Stock
Option.
     SECTION 4. Eligibility.
     Officers and other key employees of the Company and its Subsidiaries and
Affiliates (but excluding members of the Committee and any person who serves
only as a director) who are responsible for, or contribute to, the management,
growth and/or profitability of the business of the Company and/or its
Subsidiaries and Affiliates are eligible for awards under the Plan.
     SECTION 5. Stock Options.
     Stock Options may be granted alone, in addition to, or in tandem with,
other awards granted under the Plan. Any Stock Option granted under the Plan
shall be in such form as the Committee may from time to time approve.
     Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options; and (ii) Non-Qualified Stock Options.
     The Committee shall have the authority to grant to any optionee Incentive
Stock Options, Non-Qualified Stock Options, or both types of Stock Options (in
each case with or without Stock Appreciation Rights); provided that, in no event
shall the number of shares of Stock subject to any Stock Options granted to any
employee during any calendar year exceed 250,000 shares, as such number may be
adjusted pursuant to Section 3.
     Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:
Amended and Restated 1998 LTIP (as of November 15, 2006)

6



--------------------------------------------------------------------------------



 



     (a) Option Price. The option price per share of Stock purchasable under a
Stock Option shall be determined by the Committee at the time of grant;
provided, that such option price may not be less than the Fair Market Value of
the Stock at the time the Stock Option is granted.
     (b) Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten (10) years
after the date the Option is granted.
     (c) Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee; provided, however, that except as determined by the Committee, no
Stock Option shall be exercisable prior to the first anniversary date of the
granting of the Option. If the Committee provides, in its sole discretion, that
any Stock Option is exercisable only in installments, the Committee may waive
such installment exercise provisions at any time in whole or in part, based on
such factors as the Committee shall determine, in its sole discretion.
     (d) Method of Exercise. Subject to whatever installment exercise provisions
apply under Section 5(c) and subject to whatever restrictions may be imposed by
the Company, Stock Options may be exercised in whole or in part at any time
during the option period, by giving written notice of exercise to the Company
specifying the number of shares to be purchased.
     Such notice shall be accompanied by payment in full of the purchase price.
Without limiting the generality of the foregoing, payment of the option price
may be made: (i) in cash or its equivalent; (ii) by exchanging shares of Stock
owned by the optionee (which are not the subject of any pledge or other security
interest), including in the case of a Non-Qualified Stock Option, Restricted
Stock or Deferred Stock subject to an award hereunder (or an award under the
terms of the 1988 Long Term Incentive Plan, as amended); (iii) through an
arrangement with a broker approved by the Company whereby payment of the
exercise price is accomplished with the proceeds of the sale of Stock; or
(iv) by any combination of the foregoing, provided that the combined value of
all cash and cash equivalents paid and the Fair Market Value of any such Stock
so tendered to the Company, valued as of the time of such tender, is at least
equal to such option price.
     If payment of the option exercise price of a Non-Qualified Stock Option is
made in whole or in part in the form of Restricted Stock or Deferred Stock, such
Restricted Stock or Deferred Stock (and any replacement shares relating thereto)
shall remain (or be) restricted or deferred, as the case may be, in accordance
with the original terms of the Restricted Stock award or Deferred Stock award in
question, and any additional Stock received upon the exercise shall be subject
to the same forfeiture restrictions or deferral limitations, unless otherwise
determined by the Committee, in its sole discretion.
     No shares of Stock shall be issued upon exercise of a stock option until
full payment therefor has been made. An optionee shall generally have the rights
to dividends or other rights of a shareholder with respect to shares subject to
the Option when the optionee has given written notice of exercise, has paid in
full for such shares, and, if requested, has given the representation described
in Section 15(a).
Amended and Restated 1998 LTIP (as of November 15, 2006)

7



--------------------------------------------------------------------------------



 



     (e) Transferability of Options. Unless the Committee shall permit (on such
terms and conditions as it shall establish) an Option to be transferred to a
member of the participant’s immediate family or to a trust or similar vehicle
for the benefit of such immediate family members, no Option shall be assignable
or transferable except by will or the laws of descent and distribution, and
except to the extent required by law, no right or interest of any participant
shall be subject to any lien, obligation or liability of the participant.
     (f) Termination by Death. Subject to Section 5(j), if an optionee’s
employment by the Company and any Subsidiary or Affiliate terminates by reason
of death, any Stock Option held by such optionee may thereafter be exercised in
accordance with the terms and conditions established by the Committee.
     (g) Termination by Reason of Disability. Subject to Section 5(j), if an
optionee’s employment by the Company and any Subsidiary or Affiliate terminates
by reason of Disability, any Stock Option held by such optionee may thereafter
be exercised by the optionee in accordance with the terms and conditions
established by the Committee. In the event of termination of employment by
reason of Disability, if an Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, such Stock Option will thereafter be treated as a Non-Qualified Stock
Option.
     (h) Termination by Reason of Retirement. Subject to Section 5(j), if an
optionee’s employment by the Company and any Subsidiary or Affiliate terminates
by reason of Normal or Early Retirement, any Stock Option held by such optionee
may thereafter be exercised by the optionee in accordance with the terms and
conditions established by the Committee. In the event of termination of
employment by reason of Retirement, if an Incentive Stock Option is exercised
after the expiration of the exercise periods that apply for purposes of
Section 422 of the Code, such Stock Option will thereafter be treated as a
Non-Qualified Stock Option.
     (i) Other Termination. Unless otherwise determined by the Committee, if an
optionee’s employment by the Company or any Subsidiary or Affiliate terminates
for any reason other than death, Disability or Normal or Early Retirement, the
Stock Option shall thereupon terminate.
     (j) Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the optionee(s) affected, to
disqualify any Incentive Stock Option under such Section 422.
     (k) Buyout Provisions. The Committee may at any time offer to buy out for a
payment in cash, Stock, Deferred Stock or Restricted Stock, an option previously
granted hereunder, based on such terms and conditions as the Committee shall
establish and communicate to the participant at the time that such offer is
made.
     (l) Settlement Provisions. If the option agreement so provides at grant or
is amended after grant, and prior to the exercise, to so provide (with the
optionee’s consent), the Committee
Amended and Restated 1998 LTIP (as of November 15, 2006)

8



--------------------------------------------------------------------------------



 



may require that all or part of the shares to be issued with respect to the
spread value of an exercised Option take the form of Deferred or Restricted
Stock, which shall be valued at the time of exercise on the basis of the Fair
Market Value (as determined by the Committee) of such Deferred or Restricted
Stock determined without regard to the deferral limitations and/or the
forfeiture restrictions involved.
     SECTION 6. Stock Appreciation Rights.
     (a) Stock Appreciation Rights may be granted alone, in addition to, or in
tandem with, other awards granted under the Plan. Any Stock Appreciation Right
granted under the Plan shall be in such form as the Committee may from time to
time approve. Stock Appreciation Rights may be granted in conjunction with all
or part of any Stock Option granted under the Plan. In the case of a
Non-Qualified Stock Option, such rights may be granted either at or after the
time of the grant of such Stock Option. In the case of an Incentive Stock
Option, such rights may be granted only at the time of grant of such Stock
Option.
     A Stock Appreciation Right or applicable portion thereof granted with
respect to a given Stock Option shall terminate and no longer be exercisable
upon the termination or exercise of the related Stock Option, subject to such
provisions as the Committee may specify at grant where a Stock Appreciation
Right is granted with respect to less than the full number of shares covered by
a related Stock Option.
     A Stock Appreciation Right may be exercised by a grantee, subject to
Section 6(b), in accordance with the procedures established by the Committee
from time to time for such purposes. Upon such exercise, the grantee shall be
entitled to receive an amount determined in the manner prescribed in
Section 6(b). Stock Options relating to exercised Stock Appreciation Rights, and
Stock Appreciation Rights related to any exercised Stock Option, shall no longer
be exercisable to the extent that the related Stock Appreciation Rights or Stock
Option, as the case may be, have been exercised.
     (b) Terms and Conditions. Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee, including the following:
     (i) Stock Appreciation Rights shall be exercisable at such time and subject
to such conditions as the Committee shall specify, except that any Stock
Appreciation Right granted in tandem with a Stock Option (or portion thereof)
shall be exercisable only at such time or times and to the extent that the Stock
Options to which they relate shall be exercisable in accordance with the
provisions of Section 5 and this Section 6 of the Plan.
     (ii) Upon the exercise of a Stock Appreciation Right, a grantee shall be
entitled to receive an amount in shares of Stock (or, solely to the extent
determined by the Committee, cash) equal in value to the excess of the Fair
Market Value (at the time of exercise) of one share of Stock over the base price
per share specified with respect to the Stock Appreciation Right, multiplied by
the number of shares in respect of which the Stock Appreciation Right shall have
been exercised. When payment is to be made in
Amended and Restated 1998 LTIP (as of November 15, 2006)

9



--------------------------------------------------------------------------------



 



shares, the number of shares to be paid shall be calculated on the basis of the
Fair Market Value of the shares at the time of exercise, with any fractional
share being payable in cash based on the Fair Market Value at the time of
exercise. Notwithstanding anything in this Section 6(b)(ii) to the contrary, the
base price in respect of any Stock Appreciation Right shall not be less than the
Fair Market Value of the Stock at the time the Stock Appreciation Right is
granted, or in the case of a Stock Appreciation Right granted in tandem with a
Stock Option, the Fair Market Value at the time the related Stock Option was
granted.
     (iii) Stock Appreciation Rights shall be transferable only to the extent
that Stock Options may be transferable under Section 5(e) of the Plan.
     (iv) Upon the exercise of a Stock Appreciation Right, regardless of whether
granted on a stand-alone basis or in tandem with any Stock Option, only the
number of shares of Stock actually issued in connection with the exercise of
such Stock Appreciation Right (and not the corresponding number of shares of
Stock related to the Stock Appreciation Right (or portion thereof) being
exercised) shall be treated as issued under the Plan and, for the purpose of the
limitation set forth in Section 3 of the Plan on the number of shares of Stock
issuable under the Plan, the remaining number of shares of Stock related to such
exercised Stock Appreciation Right (or portion thereof), including the
corresponding number of shares related to any tandem Stock Option cancelled upon
such exercise, shall again be available for issuance under the Plan.
     SECTION 7. Restricted Stock.
     (a) Administration. Shares of Restricted Stock may be issued either alone,
in addition to, or in tandem with, other awards granted under the Plan and/or
awards made outside of the Plan. The Committee shall determine the eligible
persons to whom, and the time or times at which, grants of Restricted Stock will
be made, the number of shares to be awarded, the price (if any) to be paid by
the recipient of Restricted Stock (subject to Section 7(b)), the time or times
within which such awards may be subject to forfeiture, and all other terms and
conditions of the awards.
     The Committee may condition the grant of Restricted Stock upon the
attainment of specified Performance Criteria or such other factors as the
Committee may determine, in its sole discretion.
     The provisions of Restricted Stock awards need not be the same with respect
to each recipient.
     (b) Awards and Certificates. The prospective recipient of a Restricted
Stock award shall not have any rights with respect to such award, unless and
until the Company and such recipient have executed an agreement evidencing the
award and the recipient has delivered a fully executed copy thereof to the
Company, and has otherwise complied with the applicable terms and conditions of
such award.
Amended and Restated 1998 LTIP (as of November 15, 2006)

10



--------------------------------------------------------------------------------



 



     (i) The purchase price for shares of Restricted Stock shall be equal to or
less than their par value and may be zero.
     (ii) Awards of Restricted Stock must be accepted within a reasonable period
(or such specific period as the Committee may specify at grant) after the award
date, by executing a Restricted Stock award agreement and paying whatever price
(if any) is required under Section 7(b)(i).
     (iii) Each participant receiving a Restricted Stock award shall be issued a
stock certificate in respect of such shares of Restricted Stock. Such
certificate shall be registered in the name of such participant, and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such award.
     (iv) The Committee shall require that the stock certificates evidencing
such shares be held in custody by the Company until the restrictions thereon
shall have lapsed, and that, as a condition of any Restricted Stock award, the
participant shall have delivered a stock power, endorsed in blank, relating to
the Stock covered by such award.
     (c) Terms and Conditions. The shares of Restricted Stock awarded pursuant
to this Section 7 shall be subject to the following terms and conditions:
     (i) Subject to the provisions of this Plan and the award agreement, during
a period set by the Committee commencing with the date of such award (the
“Restriction Period”), the participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded under the Plan. Within these
limits and subject to Sections 7(c)(iv) and/or 7(c)(v), the Committee, in its
sole discretion, may provide for the lapse of such restrictions in installments
and may accelerate or waive such restrictions in whole or in part, based on
service, Performance Criteria and/or such other factors as the Committee may
determine, in its sole discretion.
     (ii) If and when the Restriction Period expires without a prior forfeiture
of the Restricted Stock subject to such Restriction Period, certificates for an
appropriate number of unrestricted shares of Stock shall be delivered to the
participant promptly (unless the Committee decides pursuant to Section 2(f) to
settle the award in cash).
     (iii) The voting rights and/or dividend rights, if any, of the Restricted
Stock award shall be established by the Committee pursuant to Section 2(j).
     (iv) An award of Restricted Stock, where the Restriction Period is based on
Performance Criteria, shall have a Restriction Period of at least one (1) year.
     (v) An award of Restricted Stock, where the Restriction Period is based on
service, shall have a Restriction Period of at least three (3) years.
     (vi) In determining the Restriction Period for any award of Restricted
Stock granted in replacement of a non-Plan award of Stock or non-Plan award
valued by
Amended and Restated 1998 LTIP (as of November 15, 2006)

11



--------------------------------------------------------------------------------



 



reference to the Stock, the Restriction Period shall be deemed to have commenced
on the date such non-Plan award was originally granted.
     (d) Minimum Value Provisions. In order to better ensure that award payments
actually reflect the performance of the Company and service of the participant,
the Committee may provide, in its sole discretion, for a tandem
performance-based or other award designed to guarantee a minimum value, payable
in cash or Stock to the recipient of a Restricted Stock award, subject to such
Performance Criteria, future service, deferral and other terms and conditions as
may be specified by the Committee.
     SECTION 8. Deferred Stock.
     (a) Administration. Deferred Stock may be awarded either alone, in addition
to, or in tandem with, other awards granted under the Plan and/or awards made
outside of the Plan. The Committee shall determine the eligible persons to whom
and the time or times at which Deferred Stock shall be awarded, the number of
shares of Deferred Stock to be awarded to any person, the duration of the period
(the “Deferral Period”) during which, and the conditions under which, receipt of
the Stock will be deferred, and the other terms and conditions of the award in
addition to those set forth in Section 8(b).
     The Committee may condition the grant of Deferred Stock upon the attainment
of specified Performance Criteria or such other factors or criteria as the
Committee shall determine, in its sole discretion.
     The provisions of Deferred Stock awards need not be the same with respect
to each recipient.
     (b) Terms and Conditions. The shares of Deferred Stock awarded pursuant to
this Section 8 shall be subject to the following terms and conditions:
     (i) Subject to the provisions of this Plan and the award agreement referred
to in Section 8(b)(iv) below, Deferred Stock awards may not be sold, assigned,
transferred, pledged or otherwise encumbered during the Deferral Period. At the
expiration of the Deferral Period (or the Elective Deferral Period referred to
in Section 8(b)(iii), where applicable), stock certificates shall be delivered
to the participant, or his legal representative, in a number equal to the shares
covered by the Deferred Stock award (unless the Committee decides pursuant to
Section 2(f) to settle the award in cash).
     (ii) Subject to Sections 8(b)(vi) and/or 8(b)(vii), the Committee may
accelerate the vesting of all or any part of any Deferred Stock award and/or
waive the deferral limitations in whole or in part, based on service,
Performance Criteria and/or such other factors as the Committee may determine,
in its sole discretion.
     (iii) A participant may elect to further defer receipt of an award (or an
installment of an award) for a specified period or until a specified event (the
“Elective Deferral Period”), subject in each case to such terms as are
determined by the Committee,
Amended and Restated 1998 LTIP (as of November 15, 2006)

12



--------------------------------------------------------------------------------



 



all in its sole discretion. Subject to any exceptions adopted by the Committee,
such election must generally be made at least twelve (12) months prior to
completion of the Deferral Period for such Deferred Stock award (or such
installment).
     (iv) Each award shall be confirmed by, and subject to the terms of, a
Deferred Stock agreement executed by the Company and the participant.
     (v) The dividend rights, if any, of the Deferred Stock award established by
the Committee pursuant to Section 2(k).
     (vi) An award of Deferred Stock, where the Deferral Period is based on
Performance Criteria, shall have a Deferral Period of at least one (1) year.
     (vii) An award of Deferred Stock, where the Deferral Period is based on
service, shall have a Deferral Period of at least three (3) years.
     (viii) In determining the Deferral Period for any award of Deferred Stock
granted in replacement of a non-Plan award of Stock or non-Plan award valued by
reference to the Stock, the Deferral Period shall be deemed to have commenced on
the date such non-Plan award was originally granted.
     (c) Minimum Value Provisions. In order to better ensure that award payments
actually reflect the performance of the Company and service of the participant,
the Committee may provide, in its sole discretion, for a tandem
performance-based or other award designed to guarantee a minimum value, payable
in cash or Stock to the recipient of a Deferred Stock award, subject to such
Performance Criteria, future service, deferral and other terms and conditions as
may be specified by the Committee.
     SECTION 9. Stock Purchase Rights.
     (a) Awards and Administration. The Committee may grant eligible
participants Stock Purchase Rights which shall enable such participants to
purchase Stock (including Deferred Stock and Restricted Stock) at price(s)
determined by the Committee at or after grant, in its sole discretion.
     The Committee shall also impose such deferral, forfeiture and/or other
terms and conditions as it shall determine, in its sole discretion, on such
Stock Purchase Rights or the exercise thereof.
     The terms of Stock Purchase Rights awards need not be the same with respect
to each participant.
     Each Stock Purchase Right award shall be confirmed by, and be subject to
the terms of, a Stock Purchase Rights agreement.
Amended and Restated 1998 LTIP (as of November 15, 2006)

13



--------------------------------------------------------------------------------



 



     (b) Exercisability. Stock Purchase Rights shall be exercisable for such
period after grant as is determined by the Committee.
     SECTION 10. Other Stock Based Awards.
     (a) Administration. Other awards of Stock and other awards that are valued
in whole or in part by reference to, or are otherwise based on, Stock (“Other
Stock Based Awards”), including, without limitation, stock purchase rights,
performance shares, convertible preferred stock, convertible debentures,
exchangeable securities and Stock awards or options valued by reference to Book
Value or subsidiary performance, may be granted either alone, in addition to, or
in tandem with, Stock Options, Stock Appreciation Rights, Restricted Stock,
Deferred Stock, Stock Purchase Rights or Performance Related Awards granted
under the Plan and/or cash awards made outside of the Plan.
     Subject to the provisions of the Plan, the Committee shall have authority
to determine the persons to whom and the time or times at which such awards
shall be made, the amount of such awards, and all other conditions of the awards
including any dividend and/or voting rights. Subject to Sections 10(b)(iv) and
10(b)(v), the Committee may also provide for the grant of Stock upon the
attainment of specified Performance Criteria or such other factors as the
Committee may determine, in its sole discretion.
     The provisions of Other Stock Based Awards need not be the same with
respect to each recipient.
     (b) Terms and Conditions. Other Stock Based Awards made pursuant to this
Section 10 shall be subject to the following terms and conditions:
     (i) Subject to the provisions of this Plan and the award agreement referred
to in Section 10(b)(ii) below, awards made under this Section 10 may not be
sold, assigned, transferred, pledged or otherwise encumbered prior to the date
on which any shares are issued or amounts are paid, or, if later, the date on
which any applicable restriction, performance or deferral period lapses. Subject
to Sections 10(b)(iv) and/or 10(b)(v), the Committee, in its sole discretion,
may accelerate the vesting of all or any part of any Other Stock Based Award,
and/or waive any restrictions or deferral limitations in whole or in part, based
on service, Performance Criteria and/or other factors as the Committee may
determine, in its sole discretion.
     (ii) Each award under this Section 10 shall be confirmed by, and subject to
the terms of, an agreement or other instrument by the Company and by the
participant.
     (iii) Stock (including securities convertible into Stock) issued on a bonus
basis under this Section 10 may be issued for no cash consideration. Stock
(including securities convertible into Stock) purchased pursuant to a purchase
right awarded under this Section 10 shall be purchased at price(s) determined by
the Committee, in its sole discretion.
Amended and Restated 1998 LTIP (as of November 15, 2006)

14



--------------------------------------------------------------------------------



 



     (iv) Any Other Stock Based Award that has a Restriction Period or Deferral
Period that is based on Performance Criteria shall have a Restriction Period or
Deferral Period, as the case may be, of at least one (1) year.
     (v) Any Other Stock Based Award that has a Restriction Period or Deferral
Period that is based on service shall have a Restriction Period or Deferral
Period, as the case may be, of at least three (3) years.
     (vi) In determining the Restriction Period or Deferral Period for any Other
Stock Based Award granted in replacement of a non-Plan award of Stock or
non-Plan award valued by reference to the Stock, the Restriction Period or
Deferral Period, as applicable, shall be deemed to have commenced on the date
such non-Plan award was originally granted.
     SECTION 11. Performance Related Awards.
     (a) Performance Objectives. Notwithstanding anything else contained in the
Plan to the contrary, unless the Committee otherwise determines at the time of
grant, any award of Restricted Stock or Deferred Stock or Other Stock Based
Awards to an officer who is subject to the reporting requirements of Section
16(a) of the Exchange Act other than an award which will vest solely on the
basis of the passage of time, shall become vested, if at all, upon the
determination by the Committee that performance objectives established by the
Committee have been attained, in whole or in part (a “Performance Award”). Such
performance objectives shall be determined over a measurement period or periods
established by the Committee (which period or periods shall not be less than one
(1) year) and related to at least one of the following criteria, which may be
determined solely by reference to the performance of: (i) the Company; (ii) a
Subsidiary; (iii) an Affiliate; (iv) a division or unit of any of the foregoing
or based on comparative performance of any of the foregoing relative to past
performance or to other companies: (A) return on equity; (B) total shareholder
return; (C) revenues; (D) cash flows, revenues and/or earnings relative to other
parameters (e.g., net or gross assets); (E) operating income; (F) return on
investment; (G) changes in the value of the Stock; and (H) return on assets (the
“Performance Criteria”). Excluding Stock Options and/or Stock Appreciation
Rights granted hereunder, the maximum number of shares of Stock that may be
subject to any such Performance Award granted to any key employee in any
calendar year shall not exceed 100,000 shares, as such number may be adjusted
pursuant to Section 3.
     (b) Annual Incentive Compensation. The Committee may, in addition to the
Performance Awards described above, pay cash amounts under the Plan or any other
plan or arrangement approved by the Committee, provided such other plan or
arrangement is in conformity with the provisions of this Section 11(b), to any
officer of the Company or any Subsidiary who is subject to the reporting
requirements of Section 16(a) of the Exchange Act upon the achievement, in whole
or in part, of performance goals or objectives established in writing by the
Committee with respect to such performance periods as the Committee shall
determine. Any such goals or objectives shall be based on one or more of the
Performance Criteria. Notwithstanding anything else contained herein to the
contrary, the maximum amount of any such cash payment to any single officer with
respect to any calendar year shall not exceed
Amended and Restated 1998 LTIP (as of November 15, 2006)

15



--------------------------------------------------------------------------------



 



the lesser of (i) $2,000,000; or (ii) twice the officer’s annual base salary as
in effect on the last day of the preceding fiscal year.
     (c) Interpretation. Notwithstanding anything else contained in the Plan to
the contrary, to the extent required to so qualify any Performance Award as
other performance based compensation within the meaning of Section 162(m)(4)(C)
of the Code, the Committee shall not be entitled to exercise any discretion
otherwise authorized under the Plan (such as the right to accelerate vesting
without regard to the achievement of the relevant performance objectives) with
respect to such Performance Award if the ability to exercise such discretion (as
opposed to the exercise of such discretion) would cause such award to fail to
qualify as other performance based compensation.
     SECTION 12. Change in Control Provisions.
     (a) Impact of Event. Notwithstanding the provisions of Sections 7(c)(iv),
7(c)(v), 8(b)(vi), 8(b)(vii), 10(b)(iv), and10(b)(v), in the event of:
     (i) a “Change in Control” as defined in Section 12(b), or
     (ii) a “Potential Change in Control” as defined in Section 12(c), but only
if and to the extent so determined by the Committee or the Board (subject to any
right of approval expressly reserved by the Committee or the Board at the time
of such determination):
     (A) Any Stock Options awarded under the Plan not previously exercisable and
vested shall become fully exercisable and vested;
     (B) The restrictions and deferral limitations applicable to any Restricted
Stock, Deferred Stock, Stock Purchase Rights, Other Stock Based Awards and
Performance Related Awards, in each case to the extent not already vested under
the Plan, shall lapse and such shares and awards shall be deemed fully vested
and any Performance Criteria shall be deemed met at target; and
     (C) The value of all outstanding LTIP Awards to the extent vested may at
the sole discretion of the Committee at or after grant but prior to any Change
in Control, be cashed out on the basis of the “Change in Control Price” as
defined in Section 12(d) as of the date such Change in Control or such Potential
Change in Control is determined to have occurred or such other date as the
Committee may determine prior to the Change in Control.
     (b) Definition of “Change in Control”. For purposes of Section 12(a), a
“Change in Control” means the happening of any of the following:
     (i) When any “person” as defined in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act but excluding the Company, any Subsidiary or
any
Amended and Restated 1998 LTIP (as of November 15, 2006)

16



--------------------------------------------------------------------------------



 



employee benefit plan sponsored or maintained by the Company or any Subsidiary
(including any trustee of such plan acting as trustee), directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act,
as amended from time to time), of securities of the Company representing fifteen
percent (15%) or more of the combined voting power of the Company’s then
outstanding securities;
     (ii) The individuals who, as of the Effective Date of this Plan, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date of the Plan whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or
     (iii) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (a “Business Combination”), in
each case, unless, following such Business Combination: (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the then outstanding shares of Stock of the Company and the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
sixty percent (60%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries); (B) no person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, fifteen percent
(15%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination; and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
     (iv) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
Amended and Restated 1998 LTIP (as of November 15, 2006)

17



--------------------------------------------------------------------------------



 



     (c) Definition of Potential Change in Control. For purposes of
Section 12(a), a “Potential Change in Control” means the happening of any one of
the following:
     (i) The approval by shareholders of an agreement by the Company, the
consummation of which would result in a Change in Control of the Company as
defined in Section 12(b); or
     (ii) The acquisition of beneficial ownership, directly or indirectly, by
any entity, person or group (other than the Company or a Subsidiary or any
Company employee benefit plan (including any trustee of such plan acting as such
trustee)) of securities of the Company representing five percent (5%) or more of
the combined voting power of the Company’s outstanding securities and the
adoption by the Board of a resolution to the effect that a Potential Change in
Control of the Company has occurred for purposes of this Plan.
     (d) Change in Control Price. For the purposes of this Section 12, “Change
in Control Price” means the highest price per share paid in any transaction
reported on the New York Stock Exchange Composite Index, or paid or offered in
any bona fide transaction related to a potential or actual Change in Control of
the Company at any time during the sixty (60) day period immediately preceding
the occurrence of the Change in Control (or, where applicable, the occurrence of
the Potential Change in Control event), in each case as determined by the
Committee except that, in the case of Incentive Stock Options and Stock
Appreciation Rights relating to Incentive Stock Options, such price shall be
based only on transactions reported for the date on which the optionee exercises
such Stock Appreciation Rights or, where applicable, the date on which a cashout
occurs under Section 12(a)(ii)(C).
     SECTION 13. Amendments and Termination.
     The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of an
optionee or participant under an LTIP Award theretofore granted, without the
optionee’s or participant’s consent.
     The Committee may amend the terms of any Stock Option or other award
theretofore granted, prospectively or retroactively, but subject to Section 3
above, no such amendment shall impair the rights of any holder without the
holder’s consent.
     Subject to the above provisions, the Board shall have broad authority to
amend the Plan to take into account changes in applicable securities and tax
laws and accounting rules, as well as other developments.
     SECTION 14. Unfunded Status of Plan.
     The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payments not yet made to a
participant or optionee by the Company, nothing contained herein shall give any
such participant or optionee any rights that are greater than those of a general
creditor of the Company. In its sole discretion, the Committee
Amended and Restated 1998 LTIP (as of November 15, 2006)

18



--------------------------------------------------------------------------------



 



may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Stock or payments in lieu of or
with respect to awards hereunder; provided, however, that unless the Committee
otherwise determines with the consent of the affected participant, the existence
of such trusts or other arrangements is consistent with the “unfunded” status of
the Plan.
     SECTION 15. General Provisions.
     (a) The Committee may require each person purchasing shares pursuant to a
Stock Option or other award under the Plan to represent to and agree with the
Company in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof. The certificates for such shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.
     All certificates for shares of Stock or other securities delivered under
the Plan shall be subject to such stock-transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
     (b) Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to stockholder approval
if such approval is required, and such arrangements may be either generally
applicable or applicable only in specific cases.
     (c) The adoption of the Plan shall not confer upon any employee of the
Company or any Subsidiary or Affiliate any right to continued employment with
the Company or a Subsidiary or Affiliate, as the case may be, nor shall it
interfere in any way with the right of the Company or a Subsidiary or Affiliate
to terminate the employment of any of its employees at any time.
     (d) Except as the participant and the Company may otherwise agree, no later
than the date as of which an amount first becomes includible in the gross income
of the participant for federal income tax purposes with respect to any award
under the Plan, the participant shall pay to the Company, or make arrangements
satisfactory to the Committee regarding the payment of, any federal, state, or
local taxes of any kind required by law to be withheld with respect to such
amount. Unless otherwise determined by the Committee, withholding obligations
may be settled with Stock, including Stock that is part of the award that gives
rise to the withholding requirement. The obligations of the Company under the
Plan shall be conditional on such payment or arrangements, and the Company and
its Subsidiaries or Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
participant.
     (e) The actual or deemed reinvestment of dividends or dividend equivalents
in additional Restricted Stock (or in Deferred Stock or other types of Plan
awards) at the time of any dividend payment shall only be permissible if
sufficient shares of Stock are available under
Amended and Restated 1998 LTIP (as of November 15, 2006)

19



--------------------------------------------------------------------------------



 



Section 3 for such reinvestment (taking into account then outstanding Stock
Options, Stock Purchase Rights and other Plan awards).
     (f) The Committee may permit a participant to postpone the delivery of
Stock under any award, including a Stock Option, under the Plan upon such terms
and conditions as the Committee shall determine.
     (g) The Plan and all awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.
     SECTION 16. Effective Date of Plan.
     As amended, the Plan shall be effective as of May 21, 1998.
     SECTION 17. Term of Plan.
     No LTIP Award shall be granted pursuant to the Plan on or after the tenth
anniversary of the date of shareholder approval, but awards granted prior to
such tenth anniversary may extend beyond that date, in accordance with the terms
of such awards.
     SECTION 18. Applicability to Grants under 1988 Plan.
     The provisions of the Plan relating to stock options, stock appreciation
rights, restricted stock awards, deferred stock awards, stock purchase rights,
other stock-based awards or performance related awards shall apply to, and
govern existing and subsequent stock options, stock appreciation rights,
restricted stock awards, deferred stock awards, stock purchase rights, other
stock-based awards or performance related awards granted under the 1988 Long
Term Incentive Plan, as amended.
Amended and Restated 1998 LTIP (as of November 15, 2006)

20